Title: To George Washington from William Heath, 2 September 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Head quarters, Peekskill Sept. 2. 1781.
                  
                  I was last evening honored with yours of the 29. ulto.  The dispatches for the eastern states will be forwarded this day.  A gentleman who returned with a flag from the enemy’s guard ships this morning, informs me that the british officers told him a fleet of upwards of twenty sail of men of war had arrived at New York—Another officer said seventeen sail.  I am this moment informed by another person that the fleet consists of fourteen sail of the line under the command of admiral Hood—and that four thousand hessian troops, very sickly, have arrived in the fleet.  This last account is brought by a person who is lately exchanged—Perhaps he may be mistaken as to the troops, who may possibly be those who arrived some time since.  I have the honor to be With the highest respect Your Excellencys Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S.  The british officer told the gentlemen who was down with the flag, that you had marched to save Philadelphia, which was threatned by Lord Cornwallis, who was within thirty miles of it.
                  
                  
                     W. Heath
                  
               